Citation Nr: 0802122	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-38 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.   Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss; and 
if so, whether service connection for that disability is 
warranted.

2.   Whether new and material evidence has been received to 
reopen a claim for service connection for a left shoulder 
disability; and if so, whether service connection for that 
disability is warranted.

3.   Whether new and material evidence has been received to 
reopen a claim for service connection for chronic bronchitis; 
and if so, whether service connection for that disability is 
warranted.

4.   Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability; 
and if so, whether service connection for that disability is 
warranted.
	




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that reopened each of the veteran's 
claims for service connection and denied them on the merits.  
A timely notice of disagreement (NOD) was received by the RO 
in December 2004 and the RO issued a statement of the case 
(SOC) on September 16, 2005.   The veteran submitted a VA 
Form 9 that was received by the RO on November 17, 2005; 
thus, the substantive appeal is untimely.  See 38 C.F.R. § 
20.302(b) (2007).

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104; 38 C.F.R. §§ 19.4, 20.101 (2007).  Jurisdiction over an 
issue does not vest in the Board until an appeal has been 
properly perfected by the timely filing of an adequate 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  



However, the Board may waive the timely filing of a 
substantive appeal, even if the veteran has not submitted a 
request for extension of the time period in which to file 
the substantive appeal.  Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996) (citing Rowell v. Principi, 4 Vet. App. 9, 17 (1993) 
(failure to file a timely substantive appeal does not 
automatically foreclose an appeal, render a claim final, or 
deprive the Board of jurisdiction over an appeal initiated by 
the timely filing of an NOD)).

In a statement that accompanied his VA Form 9 as well as in 
testimony before the undersigned, the veteran indicated that 
his untimely filing of his substantive appeal was due to his 
readjustment from the effects of Hurricane Wilma.  See 
November 2005 facsimile coversheet and July 2007 hearing 
transcript.  Despite the untimely filing of the veteran's VA 
Form 9,  the circumstances of this case (in particular the 
fact that Hurricane Wilma caused such severe damage to the 
veteran's residence and place of employment that he had to 
temporarily relocate; he had more urgent matters to attend to 
such as restoring habitable living conditions to his house 
and the fact that the veteran's substantive appeal was filed 
within a week of the last day to submit a timely appeal) 
warrant an exercise of the Board's discretion and a waiver of 
the issue of an untimely appeal.  See Beyrle, supra.

In July 2007, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  During the hearing, 
the undersigned agreed to hold the record open for 60 days 
for the veteran to submit additional evidence.  To date, no 
additional evidence has been received.

These matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.








REMAND

Although further delay is regrettable, the Board finds that 
additional action by the RO is necessary prior to appellate 
review.

The veteran's original claims for service connection for 
hearing loss, a left shoulder disability, chronic bronchitis, 
and a back disability were denied in a May 2003 
rating decision that became final when the veteran failed to 
file a timely notice of disagreement.  In December 2003, the 
veteran submitted written correspondence  specifically 
requesting to reopen each of his claims for service 
connection.   

Although the RO reopened each of the previously denied claims 
for service connection and denied them on the merits in the 
April 2004 rating decision, regardless of the RO's actions, 
the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).   However, the Board finds that the 
RO's January 2004, April 2005, and September 2005 notice 
letters did not provide the veteran with the legal definition 
of new and material evidence nor did any of the notice 
letters specifically describe what evidence would be 
necessary to substantiate the element or elements required 
for service connection for each claim that was found 
insufficient in the prior final denial.     

The impact of this error is magnified by the Court's decision 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that 
the terms "new" and "material" have specific, technical 
meanings that are not commonly known to VA claimants.  
Because these requirements define particular types of 
evidence, when providing the the veteran with the required 
notice, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  In other words, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to 



establish his entitlement to the underlying claim for the 
benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, Kent holds that the adequate notice requires, 
in the context of a claim to reopen, that the RO look at the 
specific bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that specific element or 
elements required to establish the entitlement sought that 
were found insufficient in the previous denial.  

Therefore, the question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  The basis for the 
denial in the prior decision is determined from the face of 
that decision.  
In light of the above, the Board finds that the notice 
letters provided to the appellant were legally insufficient, 
and a remand is necessary for the RO to provide the veteran 
with corrective notice that is in compliance with Kent, 
supra.  

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

1.  Provide notice to the veteran and his 
representative  that explains what 
constitutes new and material evidence 
(pursuant to 38 C.F.R. § 3.156 (2007)) 
and specifies the type of evidence 
necessary to satisfy the elements of each 
of the underlying claims on appeal that 
were found insufficient in the previous 
denial, as required by Kent v. Nicholson, 
20 Vet. App. 1 (2006). 

2.  Thereafter, readjudicate each claim.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





___________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



